SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

879
CA 12-01237
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


MELISSA MANISCALCO, PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

PHILIP MANISCALCO, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


KUSTELL LAW GROUP, LLP, BUFFALO (CARL B. KUSTELL OF COUNSEL), FOR
DEFENDANT-APPELLANT.

SPADAFORA & VERRASTRO, LLP, BUFFALO (KELLY A. FERON OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order the Supreme Court, Erie County (Frederick J.
Marshall, J.), entered June 26, 2012 in a divorce action. The order,
inter alia, ratified the court’s memorandum decision, with
modifications.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Maniscalco v Maniscalco ([appeal No. 2] ___
AD3d ___ [Sept. 27, 2013]).




Entered:   September 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court